Citation Nr: 0022156	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  95-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUE

Dissatisfaction with the initial 10 percent rating assigned 
following a grant of service connection for left plantar 
fasciitis and inflammation of the talocalcaneal joint, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1981 to April 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision by the RO which 
granted service connection for left plantar fasciitis and 
talocalcaneal inflammatory changes.  A 10 percent rating was 
assigned to that disability.

The veteran testified before a Hearing Officer at the RO in 
May 1995.

The case was remanded by the Board to the RO in March 1997.  
After further development by the RO, the case was returned to 
the Board for appellate review.



FINDING OF FACT

The veteran's service-connected plantar fasciitis and 
inflammation of the talocalcaneal joint is productive of soft 
tissue hypertrophic/inflammatory change along the lateral 
ligaments of the left ankle with dorsiflexion to 20 degrees 
and plantar flexion to 30 degrees and complaints of pain on 
motion in the left foot and ankle.



CONCLUSION OF LAW

A rating above the 20 percent rating assigned following a 
grant of service connection for service-connected left 
plantar fasciitis and inflammation of the talocalcaneal joint 
from the effective date of service connection is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.7, 4.14, 4.71a, including Diagnostic 
Codes 5270, 5278 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  
That is, the Board finds that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

A review of the service medical records reveals that the 
veteran was treated for complaints of foot pain during 
service.

In April 1993, the veteran was discharged from service, and 
he filed a claim of service connection for a foot disability 
shortly after discharge.  

In an August 1994 rating decision, service connection was 
granted for left plantar fasciitis and talocalcaneal 
inflammatory changes by bone scan, and was assigned a 10 
percent evaluation for this disability under Diagnostic Code 
5278, effective on May 1, 1993.

Thereafter, in an August 1995 RO decision, the evaluation was 
increased to 20 percent for the service-connected plantar 
fasciitis and inflammation of the talocalcaneal joint, 
effective on May 1, 1993, on the basis of the Hearing 
Officer's Decision dated that same month.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for left 
plantar fasciitis and inflammation of the talocalcaneal joint 
remains in appellate status.  

X-ray studies in May 1994 show that the veteran had localized 
inflammatory changes on the left talocalcaneal articulation.  
On VA examination of the feet in May 1994, the diagnosis was 
left talocalcaneal inflammatory changes by bone scan and left 
plantar fasciitis.

The veteran was afforded a VA Orthopedic examination in 
February 1995, during which he complained of left foot and 
ankle pain.  The veteran complained of chronic progressive 
intermittent pain primarily in the left ankle.  He denied any 
direct injury or fracture to the left ankle.  The veteran 
reported that when he slept he experienced severe cramps in 
his toes, and that his little toes crossed and went above the 
fourth or third toe.  The veteran also complained of tremor-
like curls in his toes of the left foot.  The veteran also 
complained of severe pain, worse with activity and long 
periods of standing.

On examination, the veteran had full and normal range of 
motion, but complained of pain during range of motion testing 
of the left ankle.  The examiner stated that the only 
positive finding was mild swelling on the dorsal aspect of 
the left foot.  In the examiner's opinion, the veteran had 
some inflammatory changes inside his tendons and soft tissue 
with periodic exacerbation during activities, suggestive of 
chronic tendonitis or fasciitis, primarily in the left foot.  

The veteran testified before a Hearing Officer at a personal 
hearing at the RO in May 1995.  The veteran testified that he 
had pain and swelling in his left foot that occurred about 
three times per month, lasting approximately one week, but 
was not associated with a specific event.  The veteran 
indicated that he used a cane and wore an orthotic insert on 
his heel.  The veteran reported that he was limited in his 
activities because of the pain in his left foot.  

Outpatient treatment reports from 1994 and 1995 show that the 
veteran was treated for ankle pain with cortisone injections 
in the left ankle.  A March 1995 outpatient treatment report 
indicated that the veteran had some limitation of motion of 
the left ankle.

Thereafter, in an August 1995 Hearing Officer decision, the 
evaluation for the service-connected left plantar fasciitis 
with talocalcaneal inflammatory changes was increased to 20 
percent under Diagnostic Code 5278, effective from the 
effective date of service connection (May 1, 1993).  The 
Hearing Officer noted that the talocalcaneal was a sliding 
joint in between the heel and the ankle, and as such, 
consideration must be given to both the disability of the 
foot and the ankle in evaluating the veteran's disability.  
The Hearing Officer also noted that because the talocalcaneal 
joint was involved, the veteran's foot and ankle problems 
were rated as one disability entity.  The Hearing Officer 
concluded that although the veteran's toes were not shown to 
be in dorsiflexion, the March 1995 outpatient treatment 
report did show some limitation of dorsiflexion of the ankle 
and continuing problems with fasciitis with foot tenderness.  
The Hearing Officer determined that based on the foregoing 
medical evidence, a 20 percent rating was warranted under 
Diagnostic Code 5278 for the veteran's service-connected 
disability.

The veteran was thereafter afforded a VA examination in 
January 1998.  The examiner indicated that he thoroughly 
reviewed the veteran's claims file prior to the evaluation.  
The veteran continued to complain of pain in the left foot 
and ankle.  On examination, the veteran had some slight soft 
tissue hypertrophic change along the lateral ligaments of the 
left ankle.  There was minimal tenderness in that area.  He 
had normal movement of the ankle with 20 degrees dorsiflexion 
and 30 degrees plantar flexion.  He had good integrity of the 
lateral ligaments although he did have discomfort on 
inversion of the foot.  He had mild discomfort on palpation 
along the 5th metatarsal and on the plantar surface of the 
left foot on the lateral aspect.  He had discomfort if he 
walked barefoot with discomfort being felt primarily in the 
left ankle and less so along the left metatarsal.  There was 
no arch tenderness noted.

The examiner opined that the veteran's primary source of pain 
was related to inflammatory changes in the talocalcaneal 
joint lateral aspect of the left foot with a fasciitis 
involving primarily the posterolateral and lateral aspect of 
the left foot.  The fasciitis seemed to be less prominent 
than the chronic inflammatory change at the talocalcaneal 
joint.  The veteran did tend to bear weight on the left side 
of his foot which may in some way be compensatory to the 
ankle discomfort.  The examiner noted that the veteran was 
getting some relief from the cortisone injection in the left 
ankle, which the examiner noted argued for an etiology in the 
ankle as opposed to the foot with the foot being secondary to 
the postural and gait changes which resulted from his 
adjustments to the ankle discomfort.

In conclusion, the examiner opined that the veteran's lateral 
foot pain was secondary to gait and postural changes 
resulting from the recurrent talocalcaneal inflammation for 
which he was already service connected.  The examiner noted 
that the veteran's foot pain was directly related to his 
ankle dysfunction, that that the exacerbations of foot pain 
were directly correlated with the exacerbation of the ankle 
dysfunction.

Currently, the veteran contends that his service-connected 
left plantar fasciitis with talocalcaneal joint inflammation 
has been more disabling since the date of the grant of 
service connection than has been represented by the 20 
percent rating.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  In the DeLuca case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.31 (1999), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

In this case, the veteran's service-connected left foot/ankle 
disability has been rated under Diagnostic Code 5278 which 
governs ratings for acquired claw foot (pes cavus).  Under 38 
C.F.R. § 4.71a including Diagnostic Code 5278 (1999), 
unilateral acquired claw foot (pes cavus), with all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia and marked 
tenderness under the metatarsal heads, warrants a 20 percent 
rating.  A 30 percent rating is warranted for unilateral claw 
foot with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5284, other 
moderate foot injuries warrant a 10 percent rating.  Other 
moderately severe foot injuries warrant a 20 percent rating.  
A 30 percent rating is assigned under Diagnostic Code 5284 
for other severe foot injuries.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5270 
(1999), ankylosis of the ankle in plantar flexion, between 30 
and 40 degrees, or in dorsiflexion, between 0 and 10 degrees 
warrants a 30 percent rating.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent rating.

The Board notes that 38 C.F.R. § 4.71, Plate II, provides 
that full ankle dorsiflexion is from zero to 20 degrees, and 
full ankle plantar flexion is from zero to 45 degrees.

Based on a full review of the record, the Board concludes 
that the veteran's left plantar fasciitis and inflammation of 
the talocalcaneal joint does not meet the criteria for a 
rating in excess of 20 percent under the criteria set forth 
in the regulations.  Specifically, the evidence shows some 
inflammation of the left ankle with pain, left foot pain, and 
slight limitation of plantar flexion of the ankle.  The 
veteran indicated that he is forced to limit his activities 
and suffers from occasional flare-ups.  However, the 
objective evidence as a whole does no show that the veteran 
has disability equivalent to unilateral claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus deformity 
which would warrant a 30 percent rating under Diagnostic Code 
5278.
 
The Board also finds that the medical evidence simply does 
not show that the veteran suffers from a severe foot injury 
which would warrant a 30 percent rating under Diagnostic Code 
5284.  

The objective evidence as a whole does not show that the 
veteran has functional loss equivalent to ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degree which would warrant a 
30 percent rating under Diagnostic Code 5270.

Furthermore, while DC 5278 is not predicated on limitation of 
motion, the Board notes that the functional loss attributable 
to pain on use has been considered in arriving at the current 
assessment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); 
Johnson v. Brown, 9 Vet.App. 7, 11 (1996); DeLuca v. Brown, 8 
Vet.App. 202, 206-207 (1995).  The Board thus finds that the 
veteran's complaints of pain and limitations upon activity as 
a result thereof are adequately contemplated by the currently 
assigned disability rating.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected major 
depression as prescribed by the in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
evaluated hereinabove.

In making the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, the preponderance of the available evidence in the 
present case is against claim for a rating in excess of 20 
percent for the service-connected left plantar fasciitis and 
inflammation of the talocalcaneal joint.


ORDER

A schedular rating in excess of 20 percent is not warranted 
for the service-connected plantar fasciitis and inflammation 
of the talocalcaneal joint.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

 

